DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Rebecca Rudich has authorized this examiner’s amendment in an                                                                         interview/email on 9/9/21.
Claim 1. (Currently Amended) A method of detecting fraud in a client contact system, comprising: 
receiving a contact from a user, the contact corresponding to event data, the event data including at least one of a channel address and an identifier; 
processing the channel address to determine if the channel address is whitelisted or not whitelisted, and, upon determining that the channel address is whitelisted, allowing the contact to proceed without further processing if the channel address is whitelisted; 
wherein the behavior criterion is determined by calculating a statistical standard deviation over a predetermined period of time for a typical contact with the client contact system and determining whether the event data falls outside the statistical standard deviation;
outputting a score based on the criteria and passing the contact from the user to the client contact system when the score is within a predetermined range; and 
updating the aggregated records according to the criteria for the channel address and identifier. 
	Claim 11 (Cancelled).
The following is an examiner's statement of reasons for allowance: 
(i)	Newman teaches, “A system and method are disclosed for training a machine-learning model to detect characteristics of fraudulent calls. The machine-learning model is trained using audio clips, voice recognition, call handler feedback and general public knowledge of commercial risks to detect and divert fraudulent calls, thereby alleviating the burdens otherwise placed on call center service representatives, Abstract”.

(iii)	Claridge teaches, “ A fraud detection system and method uses unique indicators for detecting fraud that extend beyond traditional transaction-based indicators. These unique indicators may include environmental information about a customer or a transaction. Such indicators may be used to identify fraud events based on computer-executable instructions that evaluate fraud risk. Further, an improved fraud detection system may include a learning component with a feedback loop. Also, authenticating and other information may be directed to the system for updating indicating data, fraud models, and risk assessments, Abstract”. 

The prior arts of record above, however, fail to teach (or render obvious, alone or in combination) a method of detecting fraud in a contact center comprising the components, relationships, and functionalities as specifically recited in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651